KEN PAXTON
                                          ATTORNEY GENERAL OF TEXAS




                                                 March 8, 2016



The Honorable Patrick M. Wilson                               Opinion No. KP-0068
Ellis County and District Attorney
109 South Jackson                                             Re: Disposition of revenue collected
Waxahachie, Texas 75165                                       pursuant to section 502.403 of the
                                                              Transportation Code, authorizing an optional
                                                              county fee for child safety (RQ-0052-KP)

Dear Mr. Wilson:

        You ask about the proper disposition of the revenue generated by a fee authorized by
section 502.403 of the Transportation Code. 1 Section 502.403, titled "Optional County Fee for
Child Safety," authorizes commissioners courts to "impose by order an additional fee of not more
than $1.50 for registering a vehicle in the county." TEX. TRANSP. CODE§ 502.403(a). Subsection
502.403(e) provides for how funds generated from the fee are to be divided between the county
and municipalities within the county:

                  (e) A county imposing a fee under this section may deduct for
                      administrative costs an amount of not more than 10 percent of
                      the revenue it receives from the fee. The county may also deduct
                      from the fee revenue an amount proportional to the percentage
                      of county residents who live in unincorporated areas of the
                      county. After making the deductions provided for by this
                      subsection, the county shall send the remainder of the fee
                      revenue to the municipalities in the county according to their
                      population.

Id. § 502.403(e). Subsections (f) and (g) explain how municipalities and counties, respectively,
shall spend any revenue they receive from the fee:

                  (f)   A municipality  with a population greater than 850,000 shall
                        deposit revenue from a fee imposed under this subsection to the
                        credit of the child safety trust fund created under Section
                        106.001, Local Government Code. A municipality with a
                        population less than 850,000 shall use revenue from a fee

         1See Letter from Honorable Patrick M. Wilson, Ellis Cty. & Dist. Att'y, to Honorable Ken Paxton, Tex. Att'y

Gen. at 1 (Sept. 3, 2015), https://www.texasattomeygeneral.gov/opinion/requests-for-opinions-rqs ("Request Letter'').
The Honorable Patrick M. Wilson - Page 2           (KP-0068)



                    imposed under this section in accordance with Article
                    102.014(g), Code of Criminal Procedure.

                (g) After deducting administrative costs, a county may use revenue
                    from a fee imposed under this section only for a purpose
                    permitted by Article 102.014(g), Code of Criminal Procedure.

Id. § 502.403(£)-(g).

        You indicate that some counties believe that subsection (g) authorizes them to avoid
"sending any portion of the fee revenue to municipalities." Request Letter at 1. Subsection (e),
however, states that counties "shall send the remainder of the fee revenue to municipalities,"
creating a mandatory duty for counties to do so. TEX. TRANSP. CODE § 502.403(e) (emphasis
added); see TEX. Gov'T CODE § 311.016(2) (explaining that use of the word "Shall" imposes a
duty unless the context necessarily requires a different construction). Subsection (g) must be read
in conjunction with subsection (e). See Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex.
2001) ("We should not give one provision a meaning out of harmony or inconsistent with other
provisions, although it might be susceptible to such a construction standing alone."). When section
502.403 is read as a whole, it is clear that subsection (g) limits the county's use of the revenue that
remains after the disbursement required under subsection (e). Accordingly, a county may not
retain all of the revenue generated from the fee without sending any portion to the municipalities.
The Honorable Patrick M. Wilson - Page 3        (KP-Q068)



                                     SUMMARY

                      Section 502.403 of the Transportation Code allows a county
              that has imposed a fee under that section to retain a portion of the
              revenue from the fee for administrative costs as well as an amount
              proportional to the percentage of county residents who live in
              unincorporated areas of the county. Subsection (e) requires the
              county to send the remainder of the fee revenue to the municipalities
              in the county according to their population.

                                            Very truly yours,


                                            ~?ay-ki-
                                            KEN PAXTON
                                            Attorney General of Texas



CHARLES E. ROY
First Assistant Attorney General

BRANTLEY STARR
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee
Assistant Attorney General